Citation Nr: 1417142	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-16 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder and/or as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously remanded by the Board in April 2012 and December 2013.  

In October 2009, the Veteran s representative submitted a statement noting that the Veteran's VA Form 9 requested a Travel Board hearing.  However although the Veteran filed two VA Form 9s during the course of this appeal received in June 2008 and November 2009, he did not check the box requesting a Travel Board hearing on either form.  Therefore, the Board finds that he did not request a Travel Board hearing, and the Board will continue with appellate review without
scheduling a hearing.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Evidence in the Veteran's claims file, acquired after the Board's December 2013 remand, reflects the Veteran's receipt of Social Security benefits.  As such, the Board finds that a remand is necessary in order to confirm what type of benefits the Veteran is receiving and if he is receiving disability benefits, to obtain these records and associate them with the file.  

Additionally, an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the July 2013 VA examiner opined that hypertension was not caused or aggravated by service-connected PTSD, the examiner's rationale only addressed causation, rather than aggravation.  Additionally, the examiner has not had a chance to review articles the Veteran submitted that suggest that PTSD may aggravate hypertension.  Finally, the examiner did not address whether Agent Orange exposure could have caused the Veteran's hypertension.  See Polovick v. Shinseki, 23 Vet. App. 48, 5 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and attempt to obtain additional information from him regarding any disability compensation awards from the Social Security Administration.  If the Veteran is receiving Social Security disability benefits, the Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by service-connected PTSD.  The examiner must also specifically address the articles submitted by the Veteran.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by Agent Orange exposure, despite the disorder's absence from the presumptive service connection list.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



